Citation Nr: 0124889	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Roanoke, Virginia RO, which in part 
denied service connection for bilateral hearing loss.  That 
rating action also denied service connection for tinnitus but 
the veteran did not initiate an appeal as to that denial.  
Therefore, the sole issue on appeal is service connection for 
bilateral hearing loss.


REMAND

The veteran contends that he suffers from bilateral hearing 
loss as a result of exposure to weapons fire and jet plane 
noise during service. 

Although the veteran was diagnosed in service with high 
frequency hearing loss in a September 1965 treatment note, 
the audiometric results from the November 1965 separation 
examination do not show bilateral hearing loss for VA 
purposes.  While the March 2000 audiometric examination by 
Dr. Shaia, the veteran's private physician, shows hearing 
loss for VA purposes, Dr. Shaia did not express an opinion as 
to whether the veteran's bilateral hearing loss was the 
result of his military service.  Furthermore, the veteran's 
claims file does not contain treatment records from Dr. 
Shaia.  The United States Court of Appeals for Veterans 
Claims has stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Here, the veteran has not been afforded a VA 
examination in conjunction with his appeal.  The Board finds 
that a VA examination should be accomplished in order to 
ascertain the nature and etiology of any currently found 
hearing loss.  Prior to the examination, all outstanding 
medical records should be obtained.

Furthermore, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his 
bilateral hearing loss since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all previously unobtained medical records, 
to include additional treatment records 
from Dr. Shaia.  All records obtained 
should be associated with the claims file.  
If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to be 
taken by VA or the veteran with respect to 
the claim.

3.  The RO should schedule the veteran for 
a VA audiological examination in order to 
ascertain the nature and etiology of his 
bilateral hearing loss, if demonstrated.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand in 
conjunction with the examination, and, 
express an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed bilateral hearing loss resulted 
from the veteran's noise exposure during 
service.  The examiner should provide 
supporting rationale for all opinions 
expressed.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


